     Case: 1:20-cr-00256 Document #: 41 Filed: 07/06/21 Page 1 of 6 PageID #:146




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                           No. 20 CR 256
        v.
                                           Honorable Virginia M. Kendall
BRANDON PEGUES

               GOVERNMENT’S SENTENCING MEMORANDUM

       Defendant Brandon Pegues took advantage of a complicated and emotional

time in the United States by unlawfully possessing a firearm in downtown Chicago.

For the reasons discussed below, the government recommends a sentence of 12

months and one day’ imprisonment, within the advisory guidelines range of 10 to 16

months. A sentence of 12 months and one day appropriately reflects the seriousness

of defendant’s offenses and is “sufficient but not greater than necessary” to comply

with the purposes of sentencing.

I.     OFFENSE CONDUCT

       During the weekend of May 30 and 31, 2020, there were numerous protests

held in the city of Chicago, related to the death of George Floyd in Minneapolis,

Minnesota. After hours of peaceful protests, the days devolved into civil unrest and

riotous behavior. To help quell the behavior, the Chicago Police Department was

deployed to several areas throughout Chicago.

       In the early morning hours of May 31, 2020, Chicago Police Department

officers responded to the South Loop in response to reports of civil unrest and criminal

activity. When officers arrived, they saw a group of four men running with hammers.
       Case: 1:20-cr-00256 Document #: 41 Filed: 07/06/21 Page 2 of 6 PageID #:147




         The defendant saw the officers, adjusted the right side of his waistband, and

fled. Officers pursued in a foot chase. As the defendant fled from law enforcement

officers, he stumbled and a pistol fell to the ground. Defendant pushed the pistol—a

loaded Glock Model 19, 9 mm semiautomatic pistol—under a parked vehicle, where

law enforcement recovered it. Law enforcement also recovered a hammer and more

than $2,200 in cash from the defendant’s person.

         Defendant was a felon at the time of his possession of the firearm. The Glock

pistol recovered was manufactured outside of the state of Illinois.

         On March 25, 2021, defendant pleaded guilty to unlawful possession of a

firearm after being convicted of a felony, in violation of Title 18, United States Code,

Section 922(g). R. 34, Defendant also agreed to forfeiture of the firearm and related

ammunition. Id.

II.      GUIDELINES CALCULATIONS

         The   government    agrees   with   the   criminal-history   and   offense-level

calculations set forth in the Presentence Investigation Report submitted by the

United States Probation Office. See PSR ¶¶ 13-21, 35. The defendant’s adjusted

offense level is 12 and his criminal history category is I, resulting in an advisory

Guidelines range of 10 to 16 months’ imprisonment.

III.     THE SECTION 3553(A) FACTORS SUPPORT A SENTENCE WITHIN THE
         GUIDELINES RANGE

         The Sentencing Guidelines provide a starting point and initial benchmark for

sentencing. Gall v. United States, 552 U.S. 38, 49–50 (2007). “The Guidelines remain

an essential tool in creating a fair and uniform sentencing regime across the country.”



                                             2
    Case: 1:20-cr-00256 Document #: 41 Filed: 07/06/21 Page 3 of 6 PageID #:148




United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). “[A] district court that

sentences within the Guidelines necessarily gives weight and consideration to

avoiding unwarranted disparities.” United States v. Pulley, 601 F.3d 660, 668 (7th

Cir. 2010). Although a sentence within the Guidelines range is presumptively

reasonable, United States v. Cano-Rodriguez, 552 F.3d 637, 639 (7th Cir. 2009), the

Court must also consider the factors set forth in 18 U.S.C. § 3553(a) in determining

an appropriate sentence.

      Here, a sentence of imprisonment within the advisory guidelines range—12

months and one day’ imprisonment—is appropriate and necessary to achieve the

goals of criminal sentencing. Such a sentence would be sufficient, but not greater than

necessary, to satisfy the statutory sentencing objectives set forth in 18 U.S.C.

§ 3553(a).

      A.     Nature and Circumstances of the Offense

      Defendant’s offense is a serious one. He knew that he was a convicted felon

prohibited from possessing a firearm. Nevertheless, in a complicated and emotional

time in our City and nation’s history, defendant chose to break the law and take

advantage of legitimate protests to further his own interests. Defendant and others’

actions detracted from the protests that attempted to bring awareness to social justice

issues in the United States. He and a group of three other individuals carried

hammers and at least one firearm well after a 9:00 p.m. curfew imposed to mitigate

the violence and destruction occurring in the City of Chicago. While the government

has no evidence that defendant himself caused any damage, individuals such as the

defendant caused significant damage that resulted in the closure of many small


                                          3
    Case: 1:20-cr-00256 Document #: 41 Filed: 07/06/21 Page 4 of 6 PageID #:149




businesses. To make matters worse, this conduct occurred amid a pandemic, during

which many businesses—and the livelihoods of thousands of employees and small

business owners—were already at risk.

         On a more general note, the impact of prohibited persons illegally possessing

firearms on a community cannot be overstated. The City of Chicago has been

inundated with violence because of individuals who illegally possess firearms and

subsequently use those firearms to commit crimes. The year 2020 brought a

significant increase in both homicides and individuals shot in the city of Chicago. 1

Many of the individuals shot or killed were children. The illegal possession of firearms

contributes greatly to these numbers.

         Defendant openly flouted the law in a city already plagued by gun violence.

Under these circumstances, a within-Guidelines sentence is sufficient, but not

greater than necessary, to reflect the serious and dangerous nature of defendant’s

crime.

         B.    The History and Characteristics of the Defendant

         While defendant’s criminal history is not lengthy, his recent conduct while on

pretrial release is concerning. Between January 18, 2021 and March 30, 2021,

Markham Police Department officers were called to defendant’s girlfriend’s residence

three times for allegations of domestic battery. PSR ¶¶ 38-40. Defendant failed to

report any of that police contact. PSR ¶ 11. Defendant’s failure to report those




1    See   https://apnews.com/article/homicide-chicago-violence-coronavirus-pandemic-gun-
violence-be4b972267e31358dd165925d5a33cce (last visited July 6, 2021).


                                            4
      Case: 1:20-cr-00256 Document #: 41 Filed: 07/06/21 Page 5 of 6 PageID #:150




contacts with police indicates that defendant does not take the instant offense or the

conditions of his pretrial release seriously. The PSR also indicates that defendant did

not fully cooperate with the presentence investigation interview in that he did not

provide financial documentation as requested, and he did not schedule a virtual home

inspection as requested. Id. A sentence of 12 months and one day imprisonment

appropriately reflects defendant’s minimal criminal history while addressing his

recent pretrial release violations.

        C.    The Need to Protect the Public and for Deterrence

        Defendant’s prior sentences of probation and supervision did not deter

defendant from the instant offense. A sentence of imprisonment, as called for by the

applicable Guidelines in this case, is necessary to protect the public from defendant’s

lack of willingness to abide by the rule of law and to effectively deter this defendant

from committing future crimes.

        A within-Guidelines sentence of imprisonment will also send a much-needed

message to those individuals in our communities who are convicted felons and who

think nothing of possessing a firearm—that this offense, which far too often is the

catalyst for additional violent crimes, will not be considered lightly by this Court. The

need for this sentence to promote general deterrence is crucial.

IV.     CONDITIONS OF SUPERVISED RELEASE

        Supervised release is important in this case, as defendant has flouted his

conditions of pretrial release. The government agrees with the term and conditions

recommended by Probation. All of the recommended conditions should be imposed on




                                           5
     Case: 1:20-cr-00256 Document #: 41 Filed: 07/06/21 Page 6 of 6 PageID #:151




the basis that they will facilitate supervision by the probation officer, promote

defendant’s respect for the law, and deter him from committing future crimes.

V.     CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court

sentence defendant to a custodial term of 12 months and one day, to be followed by

three years of supervised release. Defendant should also be ordered to pay a $100

mandatory special assessment. Such a sentence is sufficient, but not greater than

necessary, to satisfy the 18 U.S.C. § 3553(a) sentencing factors.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                        By: s/ Jasmina Vajzovic
                                        Jasmina Vajzovic
                                        Assistant United States Attorney
                                        219 S. Dearborn Street
                                        Chicago, Illinois 60604
                                        (312) 469–6233




                                          6
